DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and considered by this office action.


Notice to Applicant

1.	Claims 1, 16, and 19 have been amended.  Now, claims 1-20 remain pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
	Claims 1-20 are directed to a method, a system, and an apartus for predicting customer purchasing behavior which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
         	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a process (method), a machine (system), and an apparatus (a computer readable storage medium).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
 	obtaining, by a processor operating one or more sensors associated with a store, first customer sensor data about a first customer in the store, wherein the first customer sensor data includes accompaniment data about one or more accompaniments of the first customer;
	obtaining, via the processor, external environmental data, the external environmental data comprising one or more of weather information, stock market results, and nearby events proximate to the store;
	determining, by the processor, that the first customer is known based at least in part on the first customer sensor data;
	based at least in part on determining that the first customer is known, accessing a customer profile for the first customer, the customer profile comprising historical customer data; and
	analyzing the accompaniment data, the external environmental data, and the customer profile to determine a first sales product for the first customer;
	operating, by the processor, a set of lights in the store, the set of lights operated to drawdirect the first customer from a current location to a location of the first sales product.



The claims do recite additional limitations:  
	a processor 
a memory 
a computer readable storage medium

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 58, “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as 
           Claims 16 and 19 are similar to claim 1, the dependent claims each further define the abstract idea. Therefore, claims 2-15, 17, 18, and 20 are not patent eligible material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2009/0083121, Angell, et al., hereinafter Angell in view of United States Patent Application Publication Number 2017/0300999, Wilkinson, et al., hereinafter Wilkinson.
6.	Regarding claim 1, Angell discloses a computer-implemented method for predicting customer purchasing behavior, the method comprising:
	Obtaining, by a processor operating one or more sensors associated with a store, first customer sensor data about a first customer in the store, wherein the first customer sensor data includes accompaniment data about one or more accompaniments of the first customer, (page 1, para. 11, identify dynamic customer data, wherein the event data is derived from a continuous video stream captured at a retail facility);

	based at least in part on determining that the first customer is known, accessing a customer profile for the first customer, the customer profile comprising historical customer data, (page 6, para. 70, Dynamic customer profiles are customer profiles that have been associated or otherwise combined with dynamic customer data); and
	analyzing the accompaniment data, the external environmental data, and the customer profile to determine a first sales product for the first customer, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item , and page 6, para. 70 an analysis of the dynamic customer profiles may identify customers sharing similar characteristics, such as, purchasing patterns, patterns of behavior, brands of clothing worn, amount of money spent or profit realized by a business as a result of customer spending, geographic location, or other observable or demonstrated characteristics or pattern of behavior that may be described by the dynamic customer data and page 3, para. 37, the speed at which customer 206 walks though facility 200, whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern of customer behavior may include, without limitation, a common path taken by customer 206 to move through a store, whether customer 206 consults a grocery list before 

	Angell does not explicitly disclose the following:
	obtaining, via the processor, external environmental data, the external environmental data comprising one or more of weather information, stock market results, and nearby events proximate to the store; and
operating, by the processor, a set of lights in the store, the set of lights operated to draw the first customer from a current location to a location of the first sales product.

However, Wilkinson teaches the following:
obtaining, via the processor, external environmental data, the external environmental data comprising one or more of weather information, stock market results, and nearby events proximate to the store, (page 19, para. 213, These elements of stress include objective data (e.g., purchase history, weather, standard time needed to prepare a meal, etc.) and subjective data (e.g., looking at social media and other public behavior to determine a consumer profile and/or partiality vectors. By identifying products that have threshold alignment with customers' partiality vectors, the system can identify solutions that may minimize customers' stress, and satisfy the needs of the customers.).


Angell in view of Wilkinson does not explicitly teach operating, by the processor, a set of lights in the store, the set of lights operated to draw the first customer from a current location to a location of the first sales product.
However, Jubro teaches operating, by the processor, a set of lights in the store, the set of lights operated to draw the first customer from a current location to a location of the first sales product, (page 4, para. 58, Illumination devices, such as coloured lamps and/or LEDs could be used in order to illuminate the ESL or the product that the ESL is promoting, alternatively twinkling lights to draw the attention from a possible customer to a specific shelf or product that is new or at the moment offered to a reduced price etc.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Angell in view of Wilkinson with the teaching of Jubro . As suggested by Jubro, one would have been motivated to include this feature in order to illuminate the ESL or the product that the ESL is promoting and alternatively twinkling lights to draw the attention from a possible customer to a specific shelf or product , (Wilkinson, page 4, para. 58), to modify the method of Angell with the teaching of Wilkinson.
7.	Regarding claim 2, Angell discloses the method of claim 1 as described above.  Angell further discloses further comprising:
determining a first sales strategy for the first customer based on the accompaniment data, the external environmental data, and the customer profile, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item , and page 6, para. 70 an analysis of the dynamic customer profiles may identify customers sharing similar characteristics, such as, purchasing patterns, patterns of behavior, brands of clothing worn, amount of money spent or profit realized by a business as a result of customer spending, geographic location, or other observable or demonstrated characteristics or pattern of behavior that may be described by the dynamic customer data and page 3, para. 37, the speed at which customer 206 walks though facility 200, whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern of customer behavior may include, without limitation, a common path taken by customer 206 to move through a store, whether customer 206 consults a grocery list before putting an item into a shopping cart, the amount of time that customer 206 spends in a particular aisle, or the amount of time that customer 206 will spend looking at retail item displays);


8.	Regarding claim 3, Angell discloses the method of claims 1 and 2 as described above.  Angell further discloses further comprising:
receiving, from the sensor, second customer sensor data about a second customer in a store, wherein the second customer sensor data includes accompaniment data about one or more accompaniments of the second customer and demographics of the second customer, (page 1, para. 11, identify dynamic customer data, wherein the event data is derived from a continuous video stream captured at a retail facility);
	determining that the first customer is not known based on the second customer sensor
data, (pages 11-12, para. 139, the illustrative embodiments facilitate the identification of customer groups of customers who may pay with cash or do not possess customer loyalty cards. These customers lack identifying information that may be used to generate profile data. However, using the smart detection system provided herein, these customers may still be identified and useful data may be derived based upon observable criteria and physical patterns of behavior captured by sensors deployed throughout a retail facility.);

accessing population data, wherein the population data comprises historical purchasing data of individuals with demographics and accompaniments that are similar to the demographics and accompaniments of the second customer, (page 1, para. 9, customer profiles may be generated that stores the customer's purchasing history. The purchasing history may then be analyzed, alone or in combination with other customer profiles, to identify customer groups);
	analyzing the historical purchasing data to determine a second sales strategy for the second customer, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item , and page 6, para. 70 an analysis of the dynamic customer profiles may identify customers sharing similar characteristics, such as, purchasing patterns, patterns of behavior, brands of clothing worn, amount of money spent or profit realized by a business as a result of customer spending, geographic location, or other observable or demonstrated characteristics or pattern of behavior that may be whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern of customer behavior may include, without limitation, a common path taken by customer 206 to move through a store, whether customer 206 consults a grocery list before putting an item into a shopping cart, the amount of time that customer 206 spends in a particular aisle, or the amount of time that customer 206 will spend looking at retail item displays); and
	generating one or more sales techniques based on the second sales strategy for the second customer, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item).

9.	Regarding claim 4, Angell discloses the method of claims 1 and 2 as described above.  Angell further discloses wherein the one or more sales techniques includes identifying one or more items for sale that the first customer is likely to purchase based on the first sales strategy, (page 3, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item).

 further comprising:
	based at least in part on the first customer purchasing the one or more items for sale, updating the first customer profile to reflect the first customer purchase, (page 3, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item).

	11.	Regarding claim 6, Angell discloses the method of claims 1, 2, and 4 as described above.  Angell further discloses further comprising:
	based at least in part on the first customer not purchasing the one or more items for sale, updating the first customer profile to reflect the lack of purchase by the first customer, (page 7, para. 83, An analysis server, such as analysis server described in FIG. 5, stores a listing of event data describing the observable characteristics and physical patterns of behavior demonstrated by the customer while in the retail facility. The analysis server associates the event data with existing customer profiles to form dynamic customer profiles).

12.	Regarding claim 7, Angell discloses the method of claims 1 and 3 as described above.  Angell further discloses wherein the one or more sales techniques includes identifying one or more items for sale that the second customer is likely to purchase based on the second sales strategy, (page 3, para. 32, a marketing 

	13.	Regarding claim 8, Angell discloses the method of claims 1, 3, and 7 as described above.  Angell further discloses further comprising:
based at least in part on the second customer purchasing the one or more items for sale, updating the second customer profile to reflect the first customer purchase, (, (page 3, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item).

14.	Regarding claim 9, Angell discloses the method of claim 1,3, and 7 as described above.  Angell further discloses further comprising:
	based at least in part on the second customer not purchasing the one or more items for sale, updating the second customer profile to reflect the lack of purchase by the second customer, (page 7, para. 83, An analysis server, such as analysis server described in FIG. 5, stores a listing of event data describing the observable characteristics and physical patterns of behavior demonstrated by the customer while in the retail facility. The analysis server associates the event data with existing customer profiles to form dynamic customer profiles).

15.	Regarding claim 10, Angell discloses the method of claim 1 as described above.  Angell further discloses wherein the one or more accompaniments is a companion; and further comprising:
	receiving, from the sensor, companion sensor data about the companion, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item , and page 6, para. 70 an analysis of the dynamic customer profiles may identify customers sharing similar characteristics, such as, purchasing patterns, patterns of behavior, brands of clothing worn, amount of money spent or profit realized by a business as a result of customer spending, geographic location, or other observable or demonstrated characteristics or pattern of behavior that may be described by the dynamic customer data and page 3, para. 37, the speed at which customer 206 walks though facility 200, whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern of customer behavior may include, without limitation, a common path taken by customer 206 to move through a store, whether customer 206 consults a grocery list before putting an item into a shopping cart, the amount of time that customer 206 spends in a particular aisle, or the amount of time that customer 206 will spend looking at retail item displays); and
	determining a relationship of the companion to the first customer, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern of customer behavior may include, without limitation, a common path taken by customer 206 to move through a store, whether customer 206 consults a grocery list before putting an item into a shopping cart, the amount of time that customer 206 spends in a particular aisle, or the amount of time that customer 206 will spend looking at retail item displays).

	16.	Regarding claim 11, Angell discloses the method of claims 1 and 10 as described above.  Angell further discloses wherein the determination of the relationship of the companion to the first customer comprises:
analyzing the first customer profile, (page 7, para. 83, An analysis server, such as analysis server described in FIG. 5, stores a listing of event data describing the observable characteristics and physical patterns of behavior demonstrated by the 
	determining that the companion is known based on the companion sensor data, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item , and page 6, para. 70 an analysis of the dynamic customer profiles may identify customers sharing similar characteristics, such as, purchasing patterns, patterns of behavior, brands of clothing worn, amount of money spent or profit realized by a business as a result of customer spending, geographic location, or other observable or demonstrated characteristics or pattern of behavior that may be described by the dynamic customer data and page 3, para. 37, the speed at which customer 206 walks though facility 200, whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern of customer behavior may include, without limitation, a common path taken by customer 206 to move through a store, whether customer 206 consults a grocery list before putting an item into a shopping cart, the amount of time that customer 206 spends in a particular aisle, or the amount of time that customer 206 will spend looking at retail item displays).

17.   	Regarding claim 12, Angell discloses the method of claims 1 and 10 as described above.  Angell further discloses wherein the determination of the relationship of the companion to the first customer comprises:

	determining that the companion is present in the social media data of the first customer based on the companion sensor data, (page 7, para. 80, the data models may be generated using at least one of a statistical method, a data mining method, a causal model, a mathematical model, a marketing model, a behavioral model, a psychological model, a sociological model, or a simulation model. In other words, the data models may be generated using either a statistical method, a data mining method, a causal model, a mathematical model, a marketing model, a behavioral model, a psychological model, a sociological model, or a simulation model or any combination of the listed techniques.).

	18.	Regarding claim 13, Angell discloses the method of claims 1, 10 and 11 as described above.  Angell further discloses further comprising:
	updating the first sales strategy based on the relationship of the companion to the first customer, (page 2, para. 32, a marketing strategy or marketing model to whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern of customer behavior may include, without limitation, a common path taken by customer 206 to move through a store, whether customer 206 consults a grocery list before putting an item into a shopping cart, the amount of time that customer 206 spends in a particular aisle, or the amount of time that customer 206 will spend looking at retail item displays).

19.	Regarding claim 14, Angell discloses the method of claims 1 and 3 as described above.  Angell further discloses further comprising:
	receiving, by the sensor, environmental data, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item , and page 6, para. 70 an analysis of the dynamic customer profiles may identify customers sharing similar characteristics, such whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern of customer behavior may include, without limitation, a common path taken by customer 206 to move through a store, whether customer 206 consults a grocery list before putting an item into a shopping cart, the amount of time that customer 206 spends in a particular aisle, or the amount of time that customer 206 will spend looking at retail item displays); and
	adjusting the second sales strategy based on the environmental data, (page 2, para. 32, a marketing strategy or marketing model to increase the likelihood that a customer will view the marketing messages being displayed on a particular display device and/or increase the likelihood a customer will purchase an item , and page 6, para. 70 an analysis of the dynamic customer profiles may identify customers sharing similar characteristics, such as, purchasing patterns, patterns of behavior, brands of clothing worn, amount of money spent or profit realized by a business as a result of customer spending, geographic location, or other observable or demonstrated characteristics or pattern of behavior that may be described by the dynamic customer data and page 3, para. 37, the speed at which customer 206 walks though facility 200, whether customer 206 brings children to the store, or whether customer 206 opts for a shopping cart or a shopping basket instead. Other examples of a physical pattern 

	20.	Regarding claim 15, Angell discloses the method of claims 1 and 2 as described above.  Angell further discloses wherein the one or more sales techniques includes a discount offer for an item for sale, (page 1, para. 9, A customer who is a member of a loyalty card program is offered discounts on purchases of selected retail items at a retail facility. In exchange, the customer provides the retail facility with personal information, such as, for example, name, age, gender, and address. In this manner, customer profiles may be generated that stores the customer's purchasing history. The purchasing history may then be analyzed, alone or in combination with other customer profiles, to identify customer groups.).

21.	Claims 16-18 are rejected for the same reasons as claims 1-3 above.  Angell further discloses the computing system including a processor communicatively coupled to a memory, (page 4-5, para. 55, Software for tracking objects may reside in the memory and run on the processor. The software in the data processing system maintains a list of all people, sensors, equipment, tools, and any other item of interest in retail facility).  

	22.	Claims 19-20 are rejected for the same reasons as claims 1-2 above.  Angell further discloses a computer program product for predicting customer purchasing behavior, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, (page 5, para. 59, Memory 306, in these examples, may be, for example, a random access memory. Persistent storage 308 may take various forms depending on the particular implementation. For example, persistent storage 308 may contain one or more components or devices. For example, persistent storage 308 may be a hard drive, a flash memory, a rewritable optical disk, a rewritable magnetic tape, or some combination of the above. The media used by persistent storage 308 also may be removable. For example, a removable hard drive may be used for persistent storage 308.).

Response to Arguments
23.	Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.  The Examiner accordingly responds to applicant’s arguments as follows.

A.	Applicant argues that the abstract idea alleged in the office action does not fall within one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG.

In response, Examiner respectfully disagrees.  The above-recited limitations set forth an arrangement where information is received regarding customer purchasing behavior.  This arrangement amounts to “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). (See 2019 Revised Patent Subject Matter Eligibility Guidance).  In particular the claims recite obtaining by a processor operating one or more sensors associated with a store, first customer sensor data about a first customer in a-the store, wherein the first customer sensor data includes accompaniment data about one or more accompaniments of the first customer; obtaining, via the processor, external environmental data, the external environmental data comprising one or more of weather information, stock market results, and nearby events proximate to the store; determining, by the processor, that the first customer is known based at least in part on the first customer sensor data; based at least in part on determining that the first customer is known, accessing a customer profile for the first customer, the customer profile comprising historical customer data; and analyzing the accompaniment data, the external environmental data, and the customer profile to determine a first sales product for the first customer;  operating, by the processor, a set of lights in the store, the set of lights operated to draw the first customer from a current location to a location of the first sales product, which constitutes methods related to commercial or legal interactions relating behaviors and business relations, as well as, marketing or sales activities or behaviors and business relations, which are still considered an abstract idea under the 2019 PEG. The steps of the claim limitations outlined above are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer processor as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps that Applicant points to (specific computer operations) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.  The structural elements of the present application (i.e. A computer readable storage medium, A processor, A memory) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.  
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).
The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience, and recite the limitations of obtaining by a processor operating one or more sensors associated with a store, first customer sensor data about a first customer in a-the store, wherein the first customer sensor data includes accompaniment data about one or more accompaniments of the first customer; obtaining, via the processor, external environmental data, the external environmental data comprising one or more of weather information, stock market results, and nearby events proximate to the store; determining, by the processor, that the first customer is known based at least in part on the first customer sensor data; based at least in part on determining that the first customer is known, accessing a customer profile for the first customer, the customer profile comprising historical customer data; and analyzing the accompaniment data, the external environmental data, and the customer profile to determine a first sales product for the first customer;  operating, by the processor, a set of lights in the store, the set of lights operated to draw the first customer from a current location to a location of the first sales product, which constitutes commercial or legal interactions relating behaviors and business relations, as well as, marketing or sales activities or behaviors and business relations, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.  
Further, Examiner’s position is that the additional elements (A computer-readable storage medium, A processor, a memory, etc.) merely describe the computer on which the abstract idea is implemented.  See MPEP 2106.05(f).  Examiner respectfully submits that such claims do not describe an improvement to computer functionality but rather describe the implementation of the abstract idea via a general purpose computer.  Even accepting arguendo that an abstract idea is improved here, an “improved” abstract idea remains an abstract idea.  "A claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating§ 102 novelty." Synopsys, Inc. v. Mentor Graphics Corporation, 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.  

B.	Applicant further argues that Angell in view of Wilkinson does not disclose or teach the amended features of the independent claims.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER MISIASZEK whose telephone number is (571)270-1362.  The examiner can normally be reached on Monday - Friday 6:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624